Citation Nr: 0914669	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a timely substantive appeal has been received 
pertaining to the claim for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder secondary to a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 
1980.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the issue of whether a 
timely substantive appeal has been received pertaining to the 
claim of service connection for PTSD.  In January 2009, the 
Veteran was informed that his substantive appeal on the issue 
of service connection for PTSD was not timely.  The Veteran 
was also provided the opportunity to request a hearing, which 
he did:  in February 2009, the Veteran submitted a response 
form asking that a videoconference hearing be scheduled on 
the matter.  This hearing must be scheduled at the RO level, 
and, accordingly, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704 (2008).

Additionally, since the Veteran may present relevant evidence 
on the other issues on appeal, namely the issues of service 
connection for a lumbar spine disorder and a bilateral 
shoulder disorder, the Board finds that these matters must 
also be remanded.  

Accordingly, the case is REMANDED for the following action:


The RO should make the necessary 
arrangements to schedule the appellant 
for a video-conference hearing at the RO 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



